DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 01/27/2020, 06/30/2020, and 08/04/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hamdi et al. (“Piezoelectric cellular polymer film: Fabrication, properties and applications” – 09/03/2018).
Regarding claim 1: Hamdi teaches an acoustic element comprising a Nano voided polymer layer (Fig. 2(a)-(b), Fig. 3, and Fig. 4: Voided polymer film; also see Section 2.2. Modeling, and Section 3.1. Development of the cellular structure), the Nano voided polymer layer having a first nan ovoid topology in a first state and a second nan ovoid topology different from the first nan ovoid topology in a second state (Fig. 1: Topology or shapes and sizes of voided cells of ferroelectrics changes between two states: press and release or charging with V+ and V-; also see Section 3.4. Electrical charging: “mechanical stimulations causing a variation in the thickness direction of the electrically charged voids”).
Regarding claim 2: Hamdi teaches the acoustic element of claim 1, wherein the first state comprises an unactuated state and the second state comprises an actuated state (Fig. 1: Release state and Press state read on the claimed unactuated state and actuated state; also see Section 3.4. Electrical charging: “mechanical stimulations causing a variation in the thickness direction of the electrically charged voids”).
Regarding claim 3: Hamdi teaches the acoustic element of claim 1, wherein the Nano voided polymer layer comprises a periodic distribution of Nano voids (Section 3.3.12. Extrusion-calendaring foaming process (uniaxial stretching): disclosing “developed films had a uniformed eye-like structure”).
Regarding claim 4: Hamdi teaches the acoustic element of claim 1, wherein Nano voids within the Nano voided polymer layer comprise a gas selected from the group consisting of air, nitrogen, oxygen, argon, sulfur hexafluoride, and an organ fluoride (Section 3.3.12. Extrusion-calendaring foaming process (uniaxial stretching): disclosing “using nitrogen as a physical blowing agent”).
Regarding claim 5: Hamdi teaches an acoustic insulator comprising the acoustic element of claim 1 (see Section 6.3. Transport applications and also see claim 1 rejection).
Regarding claim 6: Hamdi teaches the acoustic insulator of claim 5, wherein the acoustic element is configured to emit sound waves in response to sounds waves incident on the acoustic element (see Section 6.3. Transport applications).
Regarding claim 7: Hamdi teaches the acoustic insulator of claim 6, wherein the emitted sound waves and the incident sound waves comprise an out-of-phase relationship (see Section 6.3. Transport applications).
Regarding claim 8: Hamdi teaches an acoustic transducer comprising the acoustic element of claim 1 (see Section 6.4. Acoustic applications and also see claim 1 rejection).
Regarding claim 11: Hamdi teaches an acoustic element (Section 6.4. Acoustic applications), comprising: 
	A primary electrode (Fig. 2(a), Fig. 2(b), and Fig. 3: top electrode); 
	Secondary electrode overlapping at least a portion of the primary electrode (Fig. 2(a), Fig. 2(b), and Fig. 3: bottom electrode); and 
	a Nano voided polymer layer disposed between and abutting the primary electrode and the secondary electrode (Fig. 2(a)-(b) and Fig. 3: voided polymer layer between the top and bottom electrodes), wherein: the Nano voided polymer layer has a first nan ovoid topology when a first voltage is applied between the primary electrode and the secondary electrode, and the Nano voided polymer layer has a second nan ovoid topology different from the first nan ovoid topology when a second voltage .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamdi et al. (“Piezoelectric cellular polymer film: Fabrication, properties and applications” – 09/03/2018) in view of Official Notice.
Regarding claim 9: Hamdi teaches an acoustic transducer comprising the acoustic element of claim 8 but does not explicitly teach wherein sound waves are produced by applying an AC voltage across the nanovoided polymer.
However, it is well-known in the art that an acoustic transducer (speaker) outputting sound by applying an AC voltage across the device (Official Notice). 
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hamdi in view of Official Notice to provide the most fundamental process of how to generate a sound wave from an acoustic speaker. 
Regarding claim 10: Hamdi teaches an acoustic transducer comprising the acoustic element of claim 8, wherein the acoustic transducer is an electret type microphone (see Section 6.4. Acoustic applications) but does not explicitly teach sound waves incident on a layer of the nanovoided polymer induce a change in capacitance in the nanovoided polymer layer.
However, it is well-known in the art that an electret microphone is an electrostatic capacitor-based microphone and sound waves incident on the microphone will cause the microphone dielectric material (nanovoided polymer) inducing a change in capacitance (Official Notice).

Regarding claim 12: Hamdi teaches the acoustic element of claim 11 but does not explicitly teach wherein sound waves are produced by applying an AC voltage across the nanovoided polymer.
However, it is well-known in the art that an acoustic transducer (speaker) outputting sound by applying an AC voltage across the device (Official Notice). 
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hamdi in view of Official Notice to provide the most fundamental process of how to generate a sound wave from an acoustic speaker. 
Regarding claim 13: Hamdi teaches the acoustic element of claim 11, wherein the acoustic transducer is an electret type microphone (see Section 6.4. Acoustic applications) but does not explicitly teach sound waves incident on a layer of the nanovoided polymer induce a change in capacitance in the nanovoided polymer layer.
However, it is well-known in the art that an electret microphone is an electrostatic capacitor-based microphone and sound waves incident on the microphone will cause the microphone dielectric material (nanovoided polymer) inducing a change in capacitance (Official Notice).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hamdi in view of Official Notice to provide a well-known phenomenal electrical change within an electret type microphone.
Regarding claim 14: Hamdi teaches the acoustic element of claim 11, wherein the acoustic transducer is an electret type microphone (see Section 6.4. Acoustic applications) but does not explicitly teach wherein the nanovoided polymer layer has a first sound attenuation coefficient when the first voltage is applied between the primary electrode and the secondary electrode and a second sound attenuation coefficient different than the first sound attenuation coefficient when the second voltage is applied between the primary electrode and the secondary electrode.
However, it is well-known that applying different bias voltages on the pair electrodes of an electret microphone cause changing in sound attenuation coefficients of the dielectric material (nanovoided polymer) corresponding to the applied bias voltages which in turn changing the sensitivity level of the microphone (Official Notice).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hamdi in view of Official Notice to provide a well-known and specific relationship between biasing voltages, sound attenuation coefficients, and sensitivity levels of an electret type microphone.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hamdi et al. (“Piezoelectric cellular polymer film: Fabrication, properties and applications” – 09/03/2018) in view of Dontula et al. (US 6958860).
Regarding claim 15: Hamdi teaches the acoustic element of claim 11 but does not explicitly teach the acoustic element characterized by an optical transparency within the visible spectrum of at least approximately 50%.
Dontula teaches a process to produce a combination of transparent voided polymers and transparent electrodes within the visible spectrum of at least approximately 50% for 
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hamdi’s acoustic element with the known technique of producing a transparent voided polymers and transparent electrode teaching by Dontula for the benefit of producing a transparent acoustic element for utilizing in applications that require optical light diffusing.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sleva et al. (US 7037268) in view of Hamdi et al. (“Piezoelectric cellular polymer film: Fabrication, properties and applications” – 09/03/2018).
Regarding claim 16: Sleva teaches a device comprising an array of acoustic elements, where the acoustic elements comprise at least one of: 
	a plurality of nanovoided polymer-containing acoustic insulators, and 
	a plurality of polymer-containing acoustic transducers (Fig. 1B: Array piezoelectric film/polymer-containing acoustic transducers; Fig. 9: piezoelectric film/polymer layers 50 and 60; col. 9 – lines 39-60; and col. 12 – lines 21-40).
Sleva does not explicitly teaches the polymer is nanovoided polymer. 
Hamdi teaches an acoustic transducer comprising a nanovoided polymer layer ( Hamdi’s Fig. 2(a)-(b), Fig. 3, and Fig. 4: Voided polymer film; also see Section 2.2. Modeling, and Section 3.1. Development of the cellular structure).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the known Sleva’s piezoelectric film/polymer with a known alternative Hamdi’s nanovoided polymer layer for the benefits 
Regarding claim 17: Sleva in view of Hamdi teaches the device of claim 16, wherein a spacing between each acoustic element is from approximately 0.5 µm to approximately 15 cm (Sleva’s Fig. 9: each of acoustic elements 120a-120d spacing in the range up to 15cm according to relatively positioning on a person chest).
Regarding claim 18: Sleva in view of Hamdi teaches the device of claim 16, wherein the array of acoustic elements is disposed on a non-planar substrate (Sleva’s Fig. 14B-C: curved surface of the acoustic elements; and Hamdi’s voided polymer film is flexible).
Regarding claim 19: Sleva in view of Hamdi teaches the device of claim 16, wherein the array of acoustic elements is disposed on a flexible substrate (Sleva’s Fig. 14A-C: the acoustic elements having flexible substrate so it surface can be planar or can be bent into curved surface; and Hamdi’s voided polymer film is flexible).
Regarding claim 20: Sleva in view of Hamdi teaches the device of claim 16, wherein each acoustic element within the array comprises an electrode pair (Sleva’s Fig. 9: electrode pairs 501 and 22; and electrode pairs 601 and 22’; and Hamdi’s Fig. 2(a), Fig. 2(b), and Fig. 3: top and bottom electrodes).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839.  The examiner can normally be reached on Monday - Friday 8:00 AM - 6:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L TON/Primary Examiner, Art Unit 2654